Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 2, 1999 (People v Utenyshev, 264 AD2d 402), affirming a judgment of the Supreme Court, Rings County, rendered April 22, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). S. Miller, J. P., Ritter, Florio and Luciano, JJ., concur.